Citation Nr: 1024213	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  09-20 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for right shoulder 
arthritis, claimed as permanent dislocation, right shoulder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran had active service from July 1970 through July 
1974, and had three years of prior service which apparently 
began in February 1967.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a September 2007 
rating decision of the St. Petersburg, Florida Regional 
Office (RO) of the Department of Veterans Affairs (VA).
 
The Veteran testified regarding the issue on appeal at a 
personal hearing before the local RO in August 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his May 2009 substantive appeal, the Veteran requested a 
hearing before the Board.  The Veteran did not specifically 
state whether he wanted a Travel Board hearing or a 
videoconference hearing before the Board.  The record before 
the Board does not reflect that the Veteran has been afforded 
an opportunity to testify at the requested Board hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should advise the Veteran of the 
options for conducted the requested 
hearing before the Board to as a Travel 
Board hearing or as a videoconference 
hearing before the Board conducted at the 
RO.  Schedule the Veteran for the type of 
hearing before the Board he chooses.  
Notify him of the date, time, and location 
of his hearing. Put a copy of this letter 
in his claims file.  The hearing 
transcript should be associated with the 
claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


